Exhibit 10.1

 

LOGO [g510236img01.jpg]

Owens & Minor, Inc. Executive Deferred Compensation and Retirement Plan Plan
Description Published January 2013



--------------------------------------------------------------------------------

LOGO [g510236img02.jpg]

Owens & Minor, Inc. Executive Deferred Compensation and Retirement Plan Contents
Overview 1 Background and Purpose 1 Eligibility 2 Elections to Defer
Compensation 2 Accounts 4 Vesting of Contributions 4 Investment Earnings
5 Distributions 5 Funding 7 Tax Effects 7 Administration 7 Beneficiaries
8 Amendment and Termination 8 Claims Review 8



--------------------------------------------------------------------------------

LOGO [g510236img03.jpg]

Owens & Minor, Inc. Executive Deferred Compensation and Retirement Plan The
following is a summary of the main provisions of the Owens & Minor, Inc.
Executive Deferred Compensation and Retirement Plan (the “Plan”) as adopted as
of January 1, 2013. The official and controlling provisions of the Plan are
contained in the Plan document. In case of differences between this summary of
the Plan and the Plan document, the official Plan document always prevails.
Overview The Plan is a nonqualified, deferred compensation plan available to a
select group of senior management and highly compensated employees of Owens &
Minor, Inc. (referred to as the “Company” in this plan description). The Plan is
intended to provide an additional savings opportunity to help you meet your
financial goals. Under the Plan, you may elect to defer pre-tax dollars without
regard to the limits imposed by the Internal Revenue Service (IRS) under the
Owens & Minor 401(k) Savings and Retirement Plan (the “401(k) Plan”).
Participation in the Plan is separate from and in addition to any contributions
you may make under the 401(k) Plan. Background and Purpose Background The
Company maintains the 401(k) Plan for the purpose of providing retirement
benefits to its Eligible Employees. The tax laws governing the 401(k) plan limit
the maximum amount that teammates can contribute. In addition, teammates who are
classified as “highly compensated employees” under the tax laws may be further
limited as to the amount they may contribute to the 401(k) Plan due to
nondiscrimination tests that must be performed on the 401(k) plan. Purpose The
purpose of this Plan is to provide Eligible Employees an opportunity to defer
compensation and supplement their retirement income beyond what is allowed in
the 401(k) Plan. The Plan allows you to defer substantially more on a pre-tax
basis than you would be able to contribute in the 401(k) Plan due to IRS and/or
Plan limits. Similar to the 401(k) Plan, when you defer a portion of your
current income, the money grows tax-deferred—keeping any investment earnings in
your account until distribution. 1 Owens & Minor Executive Deferred Compensation
and Retirement Plan | Plan Description January 2013



--------------------------------------------------------------------------------

LOGO [g510236img04.jpg]

Type of Plan The Plan is a nonqualified, deferred compensation plan (available
to only a select group of senior management and highly compensated employees).
The Plan is subject only to minimal requirements under the Employee Retirement
Income Security Act of 1974 (“ERISA”). The Plan is not subject to the
qualification requirements of Section 401(a) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”), but is subject to Section 409A
of the Code, which regulates the timing of distributions and deferral elections
under nonqualified deferred compensation arrangements such as the Owens & Minor,
Inc. Executive Deferred Compensation and Retirement Plan. The Plan is an
“unfunded” arrangement, and all benefits are payable from the Company’s general
assets. See Funding for more information. Eligibility Eligible Employee
Teammates eligible to participate in the Plan are selected by the Company. The
Board of Directors is not eligible to participate. Beginning of Teammates begin
Plan participation once they have made a deferral Participation election during
the enrollment period. Elections to Defer Compensation Amount As an Eligible
Employee, you may make a separate election to defer into the Plan a percentage
of your base salary and/or annual bonus payments for a given calendar year. You
may elect to defer the following compensation: Base Salary – Between 1% - 75% of
your eligible Base Salary Annual Incentive Bonus – Between 1% - 100% of your
eligible Annual Incentive Bonus Each year when you make your election, you will
also elect how those deferrals will be invested and the time and form of the
payment of your benefit. Company The Company will make a 100% match Contribution
on up to the first Contribution 5% of compensation deferred to this Plan, less
the maximum match that you could have received under the Owens & Minor 401(k)
Savings and Retirement Plan. This amount will be further reduced by the 1% Owens
& Minor Contribution contributed on your behalf to the Owens & Minor 401(k)
Savings and Retirement Plan for the Plan Year. 2 Owens & Minor Executive
Deferred Compensation and Retirement Plan | Plan Description January 2013



--------------------------------------------------------------------------------

LOGO [g510236img05.jpg]

In order to maximize the company’s Contributions, you must defer: The maximum
Compensation that would be eligible for a match under the Owens & Minor 401(k)
Savings and Retirement Plan for the Plan Year, and The maximum Compensation that
would be eligible for a match under the Owens & Minor, Inc. Executive Deferred
Compensation and Retirement Plan for the corresponding Plan Year. For example,
if you contribute 10% of your pay to the 401(k) Plan and 10% to the Owens &
Minor, Inc. Executive Deferred Compensation and Retirement Plan, you will
receive a 5% Company contribution (4% matching contribution and 1% non-elective
contribution) (up to IRS limits) in your 401(k) Plan and a 5% Contribution to
this Plan on Compensation not matched in the 401(k) Plan. This table shows an
example. Component 401(k) Savings Executive Deferred and Retirement Compensation
Plan and Retirement Contributions Plan Your Compensation $400,000 Your
Contributions Base Salary $17,500 $0 (Maximum IRS-allowed contribution) Annual
Incentive + $0 + $40,000 Bonus Total Contributions $17,500 $40,000 Owens & Minor
Contributions Match Contribution $10,200 $7,250 (4% of compensation (100% of
first 5% of up to IRS limits, compensation $255,000 in 2013) deferred minus
maximum Owens & Minor contributions to the 401(k) Savings and Retirement Plan —
$20,000 - $12,750) 1% Profit Sharing + $2,550 + $0 Contribution Owens & Minor
$12,750 $7,250 Total Contributions Total $30,250 $47,250 Contributions (Your
$77,500 Contributions + in pre-tax contributions for the year Owens & Minor
across plans (19% of pay) Contributions) 3 Owens & Minor Executive Deferred
Compensation and Retirement Plan | Plan Description January 2013



--------------------------------------------------------------------------------

LOGO [g510236img06.jpg]

Initial Elections Elections to defer a portion of your compensation to the Plan
for a calendar year must be made during the enrollment period. The enrollment
period for Base Salary is typically held in December each year and Base Salary
deferrals begin the following January 1. The enrollment period for bonus
deferrals is held in June and your Annual Incentive Bonus deferral will be
effective for your Annual Incentive Bonus paid in March of the following plan
year. For example, you will make your bonus deferral election in June 2013 for
your 2013 Annual Incentive Bonus (paid in 2014). Election Change Each year, you
must elect the percentage of your compensation being deferred by providing a new
deferral election during the annual enrollment period. The enrollment period for
Base Salary is typically held in December each year; the enrollment period for
Annual Incentive Bonus deferrals is held in June. The deferral election you make
each enrollment period is irrevocable and will remain in effect for the next
full calendar year. If you wish to cease deferrals into the Plan, you may do so
by not making an election during the next designated election period; the change
will be effective as of the beginning of the next calendar year. You may not
elect to change or reduce your deferral election(s) during a calendar year
except in instances of an unforeseeable financial emergency. If you suffer an
unforeseeable financial emergency and are granted a distribution with regard to
this, your deferrals to the Plan will cease for the remainder of that calendar
year. See Unforeseeable Emergency for information regarding what may constitute
an “unforeseeable financial emergency.” Accounts Amounts deferred under the Plan
will be credited to your Account as recordkeeping accounts. These Account
balances are intended only to reflect the benefit due to you under the Plan;
they do not entitle you to any specific property of the Company. You may access
information regarding your Account at any time through the Plan Service Center
at www.netbenefits.com or by calling 1-800-835-5095. Vesting of Contributions
Deferred You are always one hundred percent (100%) vested in the amounts
Compensation (and any credited earnings) you defer to Plan (this includes all of
your deferred compensation). Company Company Contributions to the Plan are
immediately vested. Contributions 4 Owens & Minor Executive Deferred
Compensation and Retirement Plan | Plan Description January 2013



--------------------------------------------------------------------------------

LOGO [g510236img07.jpg]

Investment Earnings Individual You will have the right to elect the investment
funds on which your rate Direction of return for the value of your Plan account
will be based, and for purposes of calculating your “investment earnings and
losses,” your Account will be treated as if it is invested in these funds.
However, while the Company is obligated to pay you the vested value of your
Account, including this investment return, it is legally required to retain
control and ownership of all assets. The Plan Committee will select and may add
or eliminate at any time the investment funds from which you may select. When
you first enroll in the Plan or elect to defer your compensation, you must
choose an investment option(s) among these available funds. You may direct the
deemed investment of future contributions to your Account and your existing
Account balance(s) in the various funds in multiples of 1%. Investment Funds A
description of the investment funds selected by the Plan Administrator and
information on the historical performance of the funds is set forth on the
Summary of Investment Options. This information can also be found by logging
into www.netbenefits.com using your username and password. Select Owens & Minor
EDCP. Changes to Your You may change your investment election for the allocation
of your Investment future deferrals and/or how your existing Account balances
are invested at any time. To make changes to your investment allocations,
Elections contact the Plan Service Center at 1-800-835-5095 or visit
www.netbenefits.com. Your changes will be effective immediately. Distributions
Timing and Form When you first enroll in the Plan or elect to defer your
compensation of Payment you will choose when and how your Account balances will
be paid to you in the future. Account balances may include any deferred
compensation and Company Match Contributions if applicable. You may, however,
elect to receive your distribution upon a specified date either as a lump sum or
annual installment payments over one to 10 years. See Subsequent Distribution
Election for information about changing your distribution election. Annual
distribution will be processed on the 15th of January. Monthly distributions
will be processed on the 15th of each month dependent upon your distribution
request. If payment is made in installments, the unpaid portion of your accounts
will continue to be credited with earnings in accordance with the Plan document
until complete payment of your vested Account balances. In the event of a change
of control of the Company (as defined in the 5 Owens & Minor Executive Deferred
Compensation and Retirement Plan | Plan Description January 2013



--------------------------------------------------------------------------------

LOGO [g510236img08.jpg]

Plan document), you may elect to have your Account balances paid to you in a
single lump sum amount. Death In the event of your death, your beneficiary shall
be entitled to the amounts credited to your Account. Payment to your beneficiary
will be made as soon as administratively feasible in a single lump sum.
Disability In the event you become disabled, you shall be entitled to the
amounts credited to your Account. Payment will be made as soon as
administratively feasible in a single lump sum. Subsequent You may make a change
to your existing distribution election for each Distribution year’s deferral
within the following parameters: Election An election to change any payment
scheduled to be made at a specified time or according to a fixed schedule will
not be effective unless it was made at least 12 months before the date you
originally elected to receive payment of the Account balance or it was scheduled
to be paid; and The new commencement date must be at least five years after the
original date the payment was scheduled to be made. You are only permitted to
make one distribution change for each year’s deferral payment based upon the
above parameters. Unforeseeable A distribution of the vested portion of your
accounts may be allowed Emergency before the time otherwise specified for
payment if you suffer an unforeseeable financial emergency. The amount of the
distribution will be limited to an amount necessary to satisfy your emergency
need. The term “unforeseeable financial emergency” generally means a severe
financial hardship resulting from a sudden and unexpected illness or accident
experienced by either you or your dependents, the loss of property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond your control, which you cannot satisfy through
available or attainable assets. As determined under current law, the definition
of an unforeseeable financial emergency for this purpose does not include the
need to send a child to college or the desire to purchase a home. The Plan
Administrator will evaluate the facts and circumstances of each hardship
request. You will receive a single lump sum payment as soon as possible
following the Plan Administrator’s determination that you have suffered an
unforeseeable financial emergency. If you receive payment under the Plan upon an
unforeseeable financial emergency, then your deferral election will be
terminated. If your deferral election is so terminated, you may again elect to
make deferrals to the Plan as of the first day of any subsequent calendar year.
Similarly, if you receive a Hardship Withdrawal from the 401(k) Plan, then your
deferral election will be terminated for the remainder of the calendar year in
which you received the hardship distribution. 6 Owens & Minor Executive Deferred
Compensation and Retirement Plan | Plan Description January 2013



--------------------------------------------------------------------------------

LOGO [g510236img007.jpg]

Funding Unfunded Status The Plan is an unfunded arrangement, which means that
the Company has a contractual obligation to pay you your benefit. The Company is
not required to segregate any amounts deferred under the Plan, and all payments
will be made from the Company’s general assets. General Creditor You will at all
times be and remain a general, unsecured creditor of the Company. Security The
Company has established a “rabbi trust” to hold, invest and reinvest the
deferrals you make under the Plan and any Company contributions. Please
understand that, under current law, it is not possible to protect these assets
from the claims of the Company’s general creditors in the event of bankruptcy or
insolvency. Tax Effects Deferred The Plan is intended to allow you to defer from
income taxation the Contributions amount you elect to defer under the Plan.
However, your deferrals remain subject to FICA taxes. Company If the Company in
its sole discretion contributes an amount to your Contributions account, that
contribution made under the Plan will be subject to FICA taxes. Distributions
Distributions from Plan will be subject to federal and state income taxes at the
time you receive them at the then prevailing tax rates. Because FICA taxes were
paid on the front/contribution end, your distributions from the Plan will not be
subject to FICA taxes. Unlike distributions from a qualified retirement plan,
distributions from the Plan are not subject to tax penalty for early
distribution, and they may not be rolled over to another plan or Individual
Retirement Account. Administration The Owens & Minor, Inc. Executive Deferred
Compensation and Retirement Plan is administered by the Board’s Compensation and
Benefits Committee (the Committee). The Committee has the exclusive authority to
interpret the Plan and decide all questions that arise under the Plan. 7 Owens &
Minor Executive Deferred Compensation and Retirement Plan | Plan Description
January 2013



--------------------------------------------------------------------------------

LOGO [g510236img09.jpg]

Beneficiaries You may name anyone you desire to be the beneficiary or
beneficiaries of your account balances under the Plan by completing a
Beneficiary Designation Form or designating a beneficiary online. If you die
without designating a beneficiary or, if your designated beneficiary is not
surviving when payment is to be made under the Plan and no contingent
beneficiary is alive, your benefit will be paid to your estate. Your beneficiary
designations have important estate distribution and estate/inheritance tax
consequences. You are encouraged to consult with your own legal or tax advisor
in selecting your beneficiary or beneficiaries. Amendment The Company may modify
its terms in any respect whatsoever. The Company also has certain amendment
rights under the Plan. The and Company may terminate the Plan. However, no
amendment or Termination termination may reduce the amount of benefits already
credited to your account. Claims Review If you have a claim for benefits under
the Plan, you may submit the claim to the Committee. If the Committee denies or
modifies the claim, you may pursue a review of such claim. Further details of
the claims review procedures are provided in the Plan Document. 8 Owens & Minor
Executive Deferred Compensation and Retirement Plan | Plan Description January
2013



--------------------------------------------------------------------------------

LOGO [g510236img10.jpg]

Schedule A Comparison of Plans Owens & Minor, Inc. Executive Deferred Owens &
Minor 401(k) Principal Compensation and Savings and Retirement Characteristics
Retirement Plan Plan Deferral on Pre-Tax Basis Yes Yes FICA/Medicare Withheld on
Deferrals Yes Yes FICA/Medicare Withheld on Company Yes No Contributions
Earnings Accumulate Tax Deferred Yes Yes Actual Funds or Assets Held in
participant No Yes Accounts Funds or Assets Avoid the Claims of Employer’s No
Yes General Creditors in Bankruptcy Distributions Subject to Income Taxes Yes
Yes Federal Income Tax Statutory Withholding Tax 28%(1) 20%(1) (2) Rate on Lump
Sum Payments Rollover into an IRA Allowed No Yes 10% Penalty Tax for Pre-Age 59½
Distribution No Yes Hardship Withdrawals Available Yes(3) Yes Loans Against
Accounts Available No Yes (1) These are merely withholding rates; the same
ordinary income tax rates will apply. (2) If not rolled over. (3) “Hardship”
definition is different than in the 401(k) Plan.